IN THE COURT OF APPEALS OF IOWA

                                      No. 21-0386
                               Filed December 15, 2021


DANIEL JOSEPH POOLE,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Brad McCall, Judge.



      Daniel Poole appeals the grant of summary judgment dismissing his

postconviction-relief action. AFFIRMED.



      John C. Heinicke of Kragnes & Associates, P.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee State.



      Considered by Mullins, P.J., and May and Ahlers, JJ.
                                          2


MAY, Judge.

       Daniel Poole pled guilty to two felony drug crimes. He was sentenced

accordingly. Later, Poole commenced this postconviction-relief (PCR) action. He

alleged trial counsel was ineffective for five reasons. The State filed a motion for

summary judgment. Poole filed a resistance. He also requested a hearing. The

district court granted the State’s motion without a hearing. Poole appeals.

       On appeal, Poole’s only argument is procedural. He claims the district court

erred by granting summary judgment without a hearing.1 For support, Poole cites

Poulin v. State. 525 N.W.2d 815, 816 (Iowa 1994).

       In Poulin, the applicant’s own attorney filed a motion to dismiss “against the

wishes and desires” of the applicant. Id. at 817. The very same day, the court

filed an “order dismissing the action.” Id. at 816.2 The applicant “was denied the

opportunity to resist counsel’s motion.” Id. at 817. So, our supreme court held,

“the trial court did not have authority to grant counsel’s motion to dismiss.” Id.

       This case is quite different. Here, it was the State—not Poole’s attorney—

who filed a motion for summary judgment. And Poole had a full opportunity to

resist the motion. Indeed, Poole’s attorney actually filed a resistance on Poole’s

behalf. So this case is almost the opposite of Poulin.

       In any event, Poulin explicitly recognized that—when a PCR applicant has

been given proper notice and opportunity to resist—the district court may grant a



1 Our review is “for correction of errors at law.” See Rieder v. Segal, 959 N.W.2d
423, 425 (Iowa 2021).
2 The attorney “presented” the motion “to the court” on “April, 13, 1993.” Poulin,

525 N.W.2d at 816. “The motion, together with the court’s order dismissing the
action and discharging [counsel] as attorney, was filed on April 15.” Id.
                                        3

motion for summary disposition after a hearing “or nonoral submission.”         Id.

(emphasis added) (citing Iowa. R. Civ. P. 237(c)).3 This was consistent with the

summary judgment rule in force at the time, then numbered as Iowa Rule of Civil

Procedure 237, which expressly anticipated that summary judgment motions could

be granted after either “hearing or nonoral submission.” Iowa R. Civ. P. 237(c)

(1993).   Our current summary judgment rule, now numbered as rule 1.981,

contains the same language. Iowa R. Civ. P. 1.981(3). And our cases plainly hold

that “nothing prevents the trial court from reviewing the summary judgment motion

and response thereto and ruling thereon without affording the parties a hearing.”

Brown v. State, 589 N.W.2d 273, 275 (Iowa Ct. App. 1998); see, e.g., Abdic v.

State, No. 18-0321, 2018 WL 6707752, at *1 (Iowa Ct. App. Dec. 19, 2018) (citing

Brown and noting “[n]o hearing was held on the motion to dismiss, but no hearing

was required”).

      Because a hearing was not required, the district court did not err by failing

to hold one. We affirm.

      AFFIRMED.




3We acknowledge that the Poulin court also said that “[u]nder the procedural rules
of summary judgment, the court must set the motion for hearing and both parties
are then given an opportunity to resist and argue the motion.” Poulin, 525 N.W.2d
at 816. Such statements may have been based on prior versions of our rules. See
State v. Poulson, No. 11-1340, 2012 WL 1864790, at *1 (Iowa Ct. App. May 23,
2012) (suggesting Poulin “involve[d] a since-amended rule of civil procedure
requiring hearings on summary judgment motions”); Brockert v. State, No. 11-
0596, 2012 WL 150572, at *1 (Iowa Ct. App. Jan. 19, 2012) (same). In any event,
we think Poulin’s core lesson is that the applicant must have “an opportunity to
resist in some manner.” See 525 N.W.2d at 817 (citation omitted). Poole had that
opportunity and took advantage of it.